Citation Nr: 1805921	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  13-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for low back strain. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to connection for tinnitus.

4.  Entitlement to service connection for lung cancer to include as due to Agent Orange/Herbicide exposure. 

5.  Entitlement to service connection for diabetes mellitus type II, to include as due to Agent Orange/Herbicide exposure.

6.  Entitlement to service connection for a neck disability.  

REPRESENTATION

Appellant represented by:	Law Offices of Kenneth Hiller, PLLC

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION


The Veteran served on active duty from August1972 to August1975.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a November 2102 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in August 2014 to schedule the Veteran for hearing before a Veterans Law Judge with respect to the matter then on appeal of entitlement to an initial rating in excess of 20 percent for low back strain.  Following this remand, an appeal with respect to Issues 2 thru 6 as listed on the Title Page was perfected with the submission of a May 2017 substantive appeal following an April 2017 statement of the case. 

In October 2016, the Veteran was afforded a videoconference hearing pursuant to the provisions of 38 U.S.C. § 7107(e) (2012).  During this hearing, the undersigned Veterans Law Judge was located in Washington, D.C., and the Veteran was located at the RO.  A transcript of this hearing is of record. 
 
FINDING OF FACT

On November 2, 2017, VA was notified by the Social Security Administration that the Veteran died in July 2017.   



CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

ORDER

The appeal is dismissed.



		
BETHANY L. BUCK
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


